DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 1-15 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Manku et al. WO 2010/147994A1.
This rejection has been withdrawn in view of the Amendment filed 01/07/2021.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Manku et al. WO 2010/147994A1, in view of Whitcomb US 6,011,049 and/or Piper US 2002/0177602 A1.
Manku teaches a method for treating cardiovascular disease in a statin therapy subject, the method comprises administering to the subject a pharmaceutical composition comprising about 1 g to about 4 g of EPA.  See abstract, paragraphs 0010-0013, and claims.  Cardiovascular disease including atherosclerosis is found in paragraph 0007.  Statin includes atorvastatin, rosuvastatin or simvastatin is found in paragraph 0011.  Subject having the claimed baseline triglyceride level is found in paragraph 0010.  Method for administering EPA for the claimed period of time to reduce baseline hemoglobin and baseline C reactive protein is found in paragraphs 0025-0026.  12 weeks period of treatment to reduce baseline level of hemoglobin and baseline C reactive protein of at least 5% is found in paragraphs 0028-0030 and Examples.  Gelatin capsule comprising EPA is found in paragraphs 0108-0109. 
Manku does not expressly teach the baseline hemoglobin level of at least 5.7%.  However, patient population having diabetes or in need of treatment for diabetes related conditions is known to have the claimed baseline hemoglobin level greater than 5.7%.
See for example the teaching in Table 1 of Whitcomb, where Whitcomb teaches a baseline range of HbA1c between 5.61-23.59%.  
See also the teaching in Piper at paragraphs 0088-0090, and 0195 where the teaching of HbA1c baseline of greater than 7% is found.
Thus, it would have been prima facie obvious to one of ordinary skills in the art at the time the invention was made to obtain treatment for patient having a baseline .        
      
Response to Arguments
Applicant’s arguments with respect to claims 1-15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSAN T TRAN whose telephone number is (571)272-0606.  The examiner can normally be reached on Monday-Friday, 8:30 am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ROBERT A. WAX can be reached on 571-272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SUSAN T TRAN/Primary Examiner, Art Unit 1615